                       UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Margaret Ann Plasencia−Chiniewicz,                         Chapter         13
aka Margaret A. Plasencia−Chiniewicz, aka Margaret
Plasencia−Chiniewicz, aka Margaret Chiniewicz, aka
Margaret Plasencia,                                        Case No.        5:20−bk−02376−RNO

          Debtor 1


                                    Order Confirming Chapter 13 Plan

The Chapter 13 Plan was filed on August 19, 2020. The Plan, or summary of the Plan, was transmitted to creditors
pursuant to Bankruptcy Rule 3015. The Court finds that the Plan meets the requirements of 11 U.S.C §1325.

IT IS HEREBY ORDERED THAT:

The Chapter 13 Plan is confirmed.


Dated: November 5, 2020                                   By the Court,




                                                          Honorable Robert N. Opel, II
                                                          United States Bankruptcy Judge
                                                          By: KarenDavis, Deputy Clerk


orcnfpln(05/18)




      Case 5:20-bk-02376-RNO Doc 41 Filed 11/05/20 Entered 11/05/20 09:42:33                            Desc
                           Order Confirming (Am) Plan Page 1 of 1
